DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11354220.
	Claims 1-20 are pending and examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11 and 20 recite the limitation of “recoding the application execution during the capture interval”. However, “the capture interval” lacks antecedent basis. For the purpose of examination, “the capture interval” is interpreted as “a capture interval”.
	The rest of the claims are rejected for being dependent on claims 1 and 11.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11354220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-17 of U.S. Patent 11354220. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11354220 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11354220
1. A method comprising:
instrumenting executable code of an application to record information of the application executing on a computer node having a memory, wherein the executable code is instrumented in accordance with a capture configuration determining a fidelity of the recorded information;

generating a capture filter defining the information to capture from the application execution based on event-driven capture intervals established as callbacks into a process of the application;




recording the application execution during the capture interval according to the capture filter, wherein the recording includes information having (i) high-level programming text processed by a runtime system within which the application executes and (ii) symbols, values and associated arguments of methods of the application;









compressing the recording; and

storing the recording via an agent executing on a same operating system as the application.
1. A method comprising:
instrumenting executable code of methods of an application to capture traces of execution of the application on a computer node having a memory, wherein instrumenting of the executable code is in accordance with a capture configuration determining a fidelity of trace capture;

generating a capture filter defining information to capture from the traces of execution;
establishing a callback to a client library as one or more event-driven capture intervals of the traces during execution of the application, wherein the client library is loaded into a process of the application;

capturing the traces of execution during the capture interval via the callback to the client library according to the capture filter, wherein the traces include symbolic information selected from one or more of (i) high-level programming text processed by a runtime system executing the application and (ii) symbols as labels representing one or more of methods, variables, data and state of the executable code;
capturing runtime values of a data structure by walking elements of the data structure in the memory according to a maximum nested depth stored in the capture configuration;
dynamically adjusting the maximum nested depth based on one of a type of a first element of the data structure or runtime value of the first element of the data structure;
compressing the traces via the callback to the client library; and
sending the traces to an agent process via the callback to the client library, the agent process and application process executing on a same operating system.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11354220. Claim 1 of U.S. Patent 11354220 also recites some additional limitations.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-17 of U.S. Patent 11354220 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al. (US PGPUB 2014/0317603), in view of Alaranta et al. (US PGPUB 2018/0150384) hereinafter Alaranta.

Per claim 1, Gataullin discloses “A method comprising: instrumenting executable code of an application to record information of the application executing on a computer node having a memory, wherein the executable code is instrumented in accordance with a capture configuration determining a fidelity of the recorded information” (paragraphs [0061][0062][0090]; instrument an application to capture trace of the application execution based on a trace configuration file); “generating a capture filter defining the information to capture from the application execution based on event-driven capture intervals established as callbacks into a process of the application” (paragraphs [0083][0084][0090][0004]; during function callbacks (event driven intervals), identify specific functions to trace, and specific functions excluded (filtered out) from tracing); “recording the application execution during the capture interval according to the capture filter, wherein the recording includes information having (ii) symbols, values and associated arguments of methods of the application; storing the recording via an agent executing on a same operating system as the application” (paragraphs [0036][0090][0124][0125]; capturing trace of specific functions based on a configuration; data collected during program execution may include a timestamp, parameters passed to the function, global variables, or other memory objects (symbols, values and associated arguments); Fig. 2; paragraph [0105]; the tracer closure may collect data and send the data to a data gatherer, which may store the tracer data; they reside on the same OS as the application).
While Gataullin discloses collecting application execution trace recording, Gataullin does not explicitly state the collected application execution trace recording including high-level programming text processed by a runtime system within which the application executes and compressing the recording. However, Alaranta suggests the above (paragraphs [0040][0048]; the collected trace recording is compressed; trace recording includes text, such as domain names, URLs, network addresses, and so forth (high-level programming text processed by a runtime system)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gataullin and Alaranta to collect application execution trace recording including high-level programming text and to compress the collected trace recording; this would save computing resource used for storing traces.

Per claim 2, Gataullin further suggests “searching the capture filter to determine a presence of one or more identifiers of the information to capture from the application execution; and in response to determining the presence of an identifier of the information to capture, recording the application execution” (paragraphs [0080][0090][0161]; a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded for tracing; functions are identified using identifiers).

Per claim 3, Gataullin further suggests “querying the runtime system via an application programming interface to determine a trace of the methods and associated arguments of the methods for the application invoked during the capture interval” (paragraphs [0080][0088][0062]; querying collected data objects; the collected data may include function names, parameters passed, memory object names and contents; functions are identified using identifiers).

Per claim 4, Gataullin further suggests “in response to an exception raised during the capture interval, increasing the fidelity of the recorded application execution” (paragraphs [0202][0203]; a system that may feedback information into a tracer list based on errors, the feedback loop may gather information in real time, the feedback information may increase the tracer operations (increasing the fidelity) with respect to a single function or group of functions).

Per claim 5, Gataullin further suggests “determining whether an expression stored in the capture configuration matches a path of a data structure defined in the executable code; and
in response to determining that the expression stored in the capture configuration matches the path, recording a runtime value of the data structure” (paragraphs [0062][0160][0161]; In entry 518, functions belonging to file:bar may have a performance level tracing applied. Entry 520 may include an expression that may be evaluated at runtime to select functions named X but may be traced when memory object Y=0. When such a condition may be satisfied, the function X may be traced at a debug level; i.e. when the expression Y=0 occurs (an expression in capture configuration matches a path of a data structure in the executing code); the function X (and its associated parameters) is traced).

Per claim 8, Gataullin further suggests “determining whether an expression stored in the capture configuration matches a type of an element of a data structure defined in the executable code; and in response to determining that the expression stored in the capture configuration matches the type of the element, capturing a value of the element of the structure” (paragraphs [0062][0160][0161]; In entry 518, functions belonging to file:bar may have a performance level tracing applied. Entry 520 may include an expression that may be evaluated at runtime to select functions named X but may be traced when memory object Y=0. When such a condition may be satisfied, the function X may be traced at a debug level; i.e. when the expression Y=0 occurs (an expression in capture configuration matches a data structure in the executing code); the function X (and its associated parameters) is traced).

Per claim 9, Gataullin further suggests “wherein the recorded information includes one or more traces of the application method executed during the execution of the application” (paragraph [0090]; a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded for tracing).

Per claim 10, Alaranta further suggests “wherein the recorded information includes one or more of (i) high-level programming text processed by a runtime system executing the application” (paragraphs [0040][0048]; trace recording includes text, such as domain names, URLs, network addresses, and so forth (high-level programming text processed by a runtime system); Alaranta in view of Gataullin further suggests “symbols as labels representing one or more of methods, variables, data and state of the executable code” (Alaranta, paragraph [0048]; a dictionary is generated so that repetitious text can be replaced with a binary symbol; Gataullin, paragraphs [0062][0124]; the collected data may include function names, parameters passed, memory object names and contents; variables and system states).

	Claims 11-15, 17-18 are rejected under similar rationales as claims 1-5, 8 and 10.
	Claim 20 is rejected under similar rationales as claim 1.
	
Per claim 19, Alaranta in view of Gataullin further suggests “wherein the program instructions configured to compress the recording are further configured to use two-stages of dictionary-based compression for the recorded symbols, values, and associated arguments of the methods, wherein a first stage of the dictionary-based compression is performed in the client library, and a second stage of the dictionary compression is performed in the agent process” (Alaranta, paragraphs [0040][0048]; the code traces may be stored in a compressed format, such that a dictionary is necessary to decode them, a code trace may be updated to incorporate additional segments  and subsegments, this may involve recompressing the previously stored code traces (multiple stages of compression); Gataullin, paragraph [0089]; the tracer closures may generate a large amount of tracing data in some cases, some embodiments may pre-process (i.e. compress) or aggregate the collected data prior to transmitting the data to a data gatherer (agent); thus, it would have been obvious to compress the trace at the client library first, then compress the trace again at the agent so the collected traces are continuously updated and compressed).

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin, in view of Alaranta and in view of Smith et al. (US PGPUB 2005/0223048) hereinafter Smith.

Per claim 6, Gataullin does not explicitly teach capturing runtime values of a data structure by walking elements of the data structure in the memory according to a maximum nested depth stored in the capture configuration. However, Smith suggests the above (paragraphs [0035][0036][0058]; capturing program execution trace based on a configuration of maximum call depth allowed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gataullin, Alaranta and Smith to capture program execution trace based on a configuration of maximum call depth allowed, so the user has the flexibility to filter out unwanted trace information (saving storage resource)).

Per claim 7, Smith further suggests “dynamically adjusting the maximum nested depth stored in the capture configuration based on one of a type of a first element of the data structure and runtime value of the first element of the data structure” (paragraphs [0035][0036][0058]; capturing program execution trace based on a configuration of maximum call depth allowed; the filter specifies particular methods to be traced, criteria specifying which data is reported, and parameters describing how that data is to be reported; thus, based on the types of the methods, certain methods are traced to a maximum call depth; certain methods are not traced (maximum call depth of 0)). 
Claim 16 is rejected under similar rationales as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Borghetti et al. (US PGPUB 2009/0241096) disclose a method for dynamically changing a trace level, and optionally the trace size, depending on a recognized critical path. In one embodiment of the invention, a method of dynamic software tracing includes identifying one or more critical patterns of a software code which can influence its execution; allocating a software logging metric to each identified critical pattern; searching for one or more critical patterns in the software code to determine one or more actual critical patterns; and attributing the software logging metric associated with each identified critical pattern to the actual critical pattern to discover areas in the software code that may impact performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANG PAN/Primary Examiner, Art Unit 2193